DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the candy" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-20 are rejected by dependence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-9, 11, 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2014/0166029) in view of Riederer (US 2016/0235118).
Claim 1. Weigensberg et al. discloses a removable mouthpiece for an e-cigarette, the mouthpiece 802 may be made of plastic with a recess 906 (distal opening) formed therein such that its inner diameter fits over the cartomizer 113 and enables fast mounting and dismounting from the cartomizer 113. It should be flexible enough to create a firm hold on the cartomizer 113 to enable use of the e-Cig without being dislodged. In the mouthpiece 802 there may be an internal bore 908 for passage of vapor/mist from the cartomizer 113 to enable vaping through the mouthpiece with minimal drag to air flow (e.g. a hole with a diameter of 2-3 mm may be suitable) (the recess 906 and bore 908 together forming an internal channel) ([0039]; Figure 9). The end opposite recess 906 (distal opening) is a proximal opening through which a user may inhale smoke. A chamber 904 is formed in the mouthpiece 802 as shown (chamber 904 tapers from its far aperture to its near aperture closest to the mouth end), and is filled with a flavoring agent. In one embodiment, the flavoring agent may be a sweet substance, such as candy (wherein the candy in chamber 904 separates recess 906 (distal opening) and the proximal opening at the opposite end) ([0038]; Figure 9). 
Weigensberg et al. does not explicitly disclose that the recess 906 (distal opening) tapers from the distal opening in the proximal direction and at a length sufficient to wedge the received smoking article by friction.
Riederer discloses a cigarette holder comprising a first end which may comprise a generally cylindrical opening with an entrance shaped to accept, receive and frictionally engage a generally elongated cigarette comprising a wrapper with a proximal end which may be tapered in a cone shaped manner to a small opening through which the material within the cigarette is smoked. The proximal end of the cigarette is inserted into the device through the opening of the first end and pushed into the device until the periphery of the opening of the first end extends over the outer circumferential surfaces of the wrapper sufficiently such that the cigarette is secured internally with friction. The predominance of the cigarette extends out from the first end such that the non-inserted distal end of the cigarette is exposed and can be lit and the cigarette smoked ([0016]). To light a cigarette which has been inserted into the first end of the device, the smoker grasps the exterior of the device using his hand or lips, holds the mouthpiece of the second end in his mouth, inhales gently through the device and hence through the cigarette while holding a flame at the distal end of the cigarette such that the cigarette becomes lit. The smoker then further inhales or puffs and enjoys the smoke while 
Riederer teaches that once the cigarette 100 is inserted into the holder 300 the smoker can control, as desired, the extent to which the inside chamber of the holder 300 frictionally seals the outer circumferential surface of the cigarette by forcing the cigarette further into the chamber resulting in interference and constriction of the circumferential surface of the cigarette, without damage to the wrapper of the cigarette 100. This step also controls the security of the holding of the cigarette within the holder such that extraneous external forces will not cause the cigarette to fall out of the holder ([0057]; Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the recess 906 (distal opening) and bore 908 be modified to be tapered in a cone shaped manner as taught by Riederer, so as to receive a cigarette rather than an e-cigarette, and so that the cigarette is frictionally sealed within the holder.
Claim 2. Modified Weigensberg et al. discloses that one end (distal end) is tapered in a cone shaped manner to a small opening (proximal opening) through which the material within the cigarette is smoked (Riederer [0016]).
Claim 5. Modified Weigensberg et al. discloses that the mouthpiece 802 is in the shape of a truncated cone (Weigensberg Figure 9).
Claim 7. Modified Weigensberg et al. discloses that the cigarette holder is generally a couple inches or so long (Riederer [0015]). 
Weigensberg et al. in view of Riederer does not explicitly disclose the area of the openings of the first end 301 (distal opening) and second end 302 (proximal opening) of 
Claim 8. Modified Weigensberg et al. discloses that the chamber 904 which holds the candy of the mouthpiece is very near the proximal end of the mouthpiece 802 (Figure 9). While Weigensberg et al. does not explicitly disclose the length of the mouthpiece 802 body which extends from the end of the chamber 904 to the proximal opening and the length of the mouthpiece 802 body which extends from the other end of the chamber 904 to the distal opening, it would have been obvious to one of ordinary skill in the art before the effective filing date that the candy would be near the proximal opening which is nearest the mouth of the user when the mouthpiece is in use. 

Claim 9. Weigensberg et al. discloses a method of smoking used a removable mouthpiece for an e-cigarette, the mouthpiece 802 may be made of plastic with a recess 906 (distal opening) formed therein such that its inner diameter fits over the cartomizer 113 and enables fast mounting and dismounting from the cartomizer 113. It should be flexible enough to create a firm hold on the cartomizer 113 to enable use of the e-Cig without being dislodged. In the mouthpiece 802 there may be an internal bore 908 for passage of vapor/mist from the cartomizer 113 to enable vaping through the mouthpiece with minimal drag to air flow (e.g. a hole with a diameter of 2-3 mm may be suitable) (the recess 906 and bore 908 together forming an internal channel) ([0039]; Figure 9). The end opposite recess 906 (distal opening) is a proximal opening through which a user may inhale smoke. A chamber 904 is formed in the mouthpiece 802 as shown (chamber 904 tapers from its far aperture to its near aperture closest to the mouth end), and is filled with a flavoring agent. In one embodiment, the flavoring agent may be a sweet substance, such as candy (wherein the candy in chamber 904 separates recess 906 (distal opening) and the proximal opening at the opposite end) ([0038]; Figure 9). In use, a user's lips may contact or be near the end of the cartomizer so the flavor enhancement mechanisms provide additional/enhanced flavors as well as additional/enhanced scents to the user ([0024]). Mouthpiece 802 extends through an internal passage (the ends of the internal passage being a far aperture and near aperture) of the candy in chamber 904 ([0038]; Figure 9). The mouthpiece 802 is made 
Weigensberg et al. does not explicitly disclose that the recess 906 (distal opening) tapers from the distal opening in the proximal direction and at a length sufficient to wedge the received smoking article by friction.
Riederer discloses a cigarette holder comprising a first end which may comprise a generally cylindrical opening with an entrance shaped to accept, receive and frictionally engage a generally elongated cigarette comprising a wrapper with a proximal end which may be tapered in a cone shaped manner to a small opening through which the material within the cigarette is smoked. The proximal end of the cigarette is inserted into the device through the opening of the first end and pushed into the device until the periphery of the opening of the first end extends over the outer circumferential surfaces of the wrapper sufficiently such that the cigarette is secured internally with friction. The predominance of the cigarette extends out from the first end such that the non-inserted distal end of the cigarette is exposed and can be lit and the cigarette smoked ([0016]).
Riederer teaches that once the cigarette 100 is inserted into the holder 300 the smoker can control, as desired, the extent to which the inside chamber of the holder 300 frictionally seals the outer circumferential surface of the cigarette by forcing the cigarette further into the chamber resulting in interference and constriction of the circumferential surface of the cigarette, without damage to the wrapper of the cigarette 100. This step also controls the security of the holding of the cigarette within the holder such that extraneous external forces will not cause the cigarette to fall out of the holder ([0057]; Figure 5). It would have been obvious to one of ordinary skill in the art before 
Claim 11. Modified Weigensberg et al. discloses that the cigarette holder is generally a couple inches or so long (Riederer [0015]). 
Weigensberg et al. in view of Riederer does not explicitly disclose the area of the openings of the first end 301 (distal opening) and second end 302 (proximal opening) of the cigarette holding device 300. However, Riederer teaches that the first end 301 of the reversible cigarette holding device 300 is generally round or conical and is sized appropriately to receive and accept, receive and frictionally engage a first portion of the cigarette 100 (Riederer [0016]; [0046]; Figures 3 and 4). The second end 302 may have a conically-shaped funnel opening which is shaped such that the periphery of the inside surface of the opening, in conjunction with the external surface of the wrapper, seals the cigarette as desired to avoid allowing air to bypass the smoking material and dilute the smoke or result in extinguishment of the cigarette or to allow it to become disengaged and fall, all of which are generally unfavorable to the smoker (Riederer [0050]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to size the distal opening such that it receives and frictionally engages a cigarette, and size the proximal opening such that a partially smoked cigarette may be retained therein. Furthermore, changes in size are generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04(IV)(A)).
Claim 12. Modified Weigensberg et al. discloses that the chamber 904 which holds the candy of the mouthpiece is very near the proximal end of the mouthpiece 802 (Figure 9). While Weigensberg et al. does not explicitly disclose the length of the mouthpiece 802 body which extends from the end of the chamber 904 to the proximal opening and the length of the mouthpiece 802 body which extends from the other end of the chamber 904 to the distal opening, it would have been obvious to one of ordinary skill in the art before the effective filing date that the candy would be near the proximal opening which is nearest the mouth of the user when the mouthpiece is in use. Furthermore, changes in size are generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04(IV)(A)).
Claims 21 and 22. Modified Weigensberg et al. discloses the article of claim 1 and the method of claim 9 wherein the recess 906 (distal opening) and bore 908 are tapered in a cone shaped manner so as to receive a cigarette (Riederer [0057]; Figure 5).

Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2014/0166029) in view of Riederer (US 2016/0235118) and further in view of Raineri (US 2015/0150300).
Claim 13. Weigensberg et al. discloses a removable mouthpiece for an e-cigarette, the mouthpiece 802 may be made of plastic with a recess 906 (distal opening) formed therein such that its inner diameter fits over the cartomizer 113 and enables fast mounting and dismounting from the cartomizer 113. It should be flexible enough to create a firm hold on the cartomizer 113 to enable use of the e-Cig without being 
Weigensberg et al. does not explicitly disclose that the recess 906 (distal opening) tapers from the distal opening in the proximal direction and at a length sufficient to wedge the received smoking article by friction. Weigensberg et al. also does not explicitly disclose how the candy is affixed in chamber 904 of mouthpiece 802, specifically wherein the candy is formed around mouthpiece 802 by pouring candy into a mold which receives the mouthpiece.
Riederer discloses a cigarette holder comprising a first end which may comprise a generally cylindrical opening with an entrance shaped to accept, receive and frictionally engage a generally elongated cigarette comprising a wrapper with a proximal end which may be tapered in a cone shaped manner to a small opening through which the material within the cigarette is smoked. The proximal end of the cigarette is inserted into the device through the opening of the first end and pushed into the device until the periphery of the opening of the first end extends over the outer circumferential surfaces of the wrapper sufficiently such that the cigarette is secured internally with friction. The 
Riederer teaches that once the cigarette 100 is inserted into the holder 300 the smoker can control, as desired, the extent to which the inside chamber of the holder 300 frictionally seals the outer circumferential surface of the cigarette by forcing the cigarette further into the chamber resulting in interference and constriction of the circumferential surface of the cigarette, without damage to the wrapper of the cigarette 100. This step also controls the security of the holding of the cigarette within the holder such that extraneous external forces will not cause the cigarette to fall out of the holder ([0057]; Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the recess 906 (distal opening) and bore 908 be modified to be tapered in a cone shaped manner as taught by Riederer, so as to receive a cigarette rather than an e-cigarette, and so that the cigarette is frictionally sealed within the holder.
Raineri discloses a mold for food products, the mold having a body 1, onto which a sealing appendage 2 is hinged ([0012]; Figure 1). The body features a cavity 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the candy in chamber 904 of the mouthpiece 802 of Weigensberg et al. may be formed using a conventional candy-making technique using a mold such as that taught by Raineri, wherein the mouthpiece 802 would be held in the seats 6 (first recessed area) of Raineri so that the candy is formed around the mouthpiece.
Claims 16 and 17. Modified Weigensberg et al. discloses that when designing the mold, one will need to take into account the type or types of splint or stick with which the mold is intended to work ([0024]). The shape of the stick may be of any known type, for example cylindrical ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the seats 6 (first recessed area) of the mold taught by Raineri may be modified to accommodate any shape object around which the candy is desired to be formed, such as the truncated cone of mouthpiece 802 (Weigensberg Figure 9). Furthermore, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art 
Claim 18. Modified Weigensberg et al. discloses that the mouthpiece 802 is made of plastic and the flavoring agent is provided in the chamber 904, not in the mouthpiece material itself (Weigensberg [0038]-[0039]). 
Claim 19. Modified Weigensberg et al. discloses that the cigarette holder is generally a couple inches or so long (Riederer [0015]). 
Weigensberg et al. in view of Riederer does not explicitly disclose the area of the openings of the first end 301 (distal opening) and second end 302 (proximal opening) of the cigarette holding device 300. However, Riederer teaches that the first end 301 of the reversible cigarette holding device 300 is generally round or conical and is sized appropriately to receive and accept, receive and frictionally engage a first portion of the cigarette 100 (Riederer [0016]; [0046]; Figures 3 and 4). The second end 302 may have a conically-shaped funnel opening which is shaped such that the periphery of the inside surface of the opening, in conjunction with the external surface of the wrapper, seals the cigarette as desired to avoid allowing air to bypass the smoking material and dilute the smoke or result in extinguishment of the cigarette or to allow it to become disengaged and fall, all of which are generally unfavorable to the smoker (Riederer [0050]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to size the distal opening such that it receives and frictionally engages a cigarette, and size the proximal opening such that a partially smoked cigarette may be retained therein. Furthermore, changes in size are generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04(IV)(A)).
Claim 20. Modified Weigensberg et al. discloses that the chamber 904 which holds the candy of the mouthpiece is very near the proximal end of the mouthpiece 802 (Figure 9). While Weigensberg et al. does not explicitly disclose the length of the mouthpiece 802 body which extends from the end of the chamber 904 to the proximal opening and the length of the mouthpiece 802 body which extends from the other end of the chamber 904 to the distal opening, it would have been obvious to one of ordinary skill in the art before the effective filing date that the candy would be near the proximal opening which is nearest the mouth of the user when the mouthpiece is in use. Furthermore, changes in size are generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04(IV)(A)).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2014/0166029) in view of Riederer (US 2016/0235118) and Raineri (US 2015/0150300) and further in view of Vigneri (US 2014/0193546).
Claims 14 and 15. Modified Weigensberg et al. discloses the method of claim 13, wherein the mold comprises a hinged sealing appendage 2 (second mold) with said body being designed to seal the opening of said cavity, thus forming a channel designed to house and hold the splint or the stick in position (Raineri Abstract; Figure 1). Raineri does not disclose that the hinged sealing appendage 2 (second mold) has the same configuration as the first mold (the hinged sealing appendage 2 only covers seats 6 and does not extend to cover cavities 3).
However, hinged confection molds having two sections with the same configuration, known as book molds, are notoriously well known in the art as evidenced .

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. Applicant argues that Weigensberg teaches that the candy is positioned inside the mouthpiece in chamber 904 and that the candy appears to be a liquid. Examiner disagrees and argues that the candy is positioned exterior to the mouthpiece 802, in chamber 904 which is formed as an indentation in the mouthpiece 802 ([0038]; Figure 9). Furthermore, the chamber 904 is filled with a flavoring agent. In one embodiment, the flavoring agent may be a sweet substance, such as candy (wherein the candy in chamber 904 separates recess 906 (distal opening) and the proximal opening at the opposite end) ([0038]; Figure 9). Examiner finds no teaching in Weigensberg that the candy is a liquid. Weigensberg states that the flavoring agent “may include an artificial sweetener or sugar that provides a pleasing taste to the user”, and that it should “possess suitable enable mechanical properties that will enable the candy to be kept in place and as one piece until completely eaten” ([0038]). Examiner interprets this as teaching a hard candy since a liquid candy would not be able to “be kept in place and as one piece until completely eaten” as taught by Weigensberg.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747